UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4473



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


DARLENE ECKLES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:05-cr-00009-5)


Submitted:   July 16, 2008                  Decided:   August 18, 2008


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Q. Burgess, LAW OFFICE OF DAVID Q. BURGESS, Charlotte, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Adam Morris, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A jury convicted Darlene Eckles of conspiracy to possess

with intent to distribute less than five grams of crack cocaine,

less than 500 grams of cocaine, and less than fifty kilograms of

marijuana, in violation of 21 U.S.C. § 846 (2000).                       The district

court sentenced her to 235 months of imprisonment.                      Eckles appeals

her    sentence,    asserting     that     the        district      court     erred   in

determining the amount of drugs attributable to her and in refusing

to award a mitigating role downward adjustment.                     We affirm.

            Eckles contends that the district court did not make

particularized findings with regard to the scope of her agreement

to    participate   in    the   conspiracy       or    to    the    amount    of   drugs

reasonably foreseeable to her, as required by United States v.

Bolden, 325 F.3d 471 (4th Cir. 2003).                       Appellate review of a

district    court’s      imposition   of    a    sentence          is   for   abuse   of

discretion.   Gall v. United States, 128 S. Ct. 586, 596 (2007). The

appellate court:

       must first ensure that the district court committed no
       significant procedural error, such as failing to
       calculate (or improperly calculating) the Guidelines
       range, treating the Guidelines as mandatory, failing to
       consider the § 3553(a) factors, selecting a sentence
       based on clearly erroneous facts, or failing to
       adequately explain the chosen sentence — including an
       explanation for any deviation from the Guidelines range.
       Assuming that the district court’s sentencing decision is
       procedurally sound, the appellate court should then
       consider the substantive reasonableness of the sentence
       imposed under an abuse-of-discretion standard.

Id. at 597.

                                      - 2 -
              With these standards in mind, we have reviewed the record

and conclude that the district court implicitly made the findings

required by Bolden by relying on information in the presentence

report   and     on   the   federal     agent’s   testimony    at    sentencing

summarizing the trial evidence that pertained directly to Eckles’

activities during the time Rick Eckles lived with her and operated

his   crack    business     out   of   her   house.   See     U.S.   Sentencing

Guidelines Manual § 1B1.3 cmt. n.2 (2006) (“In determining the

scope of the criminal activity that the particular defendant agreed

to jointly undertake . . . , the court may consider any explicit

agreement or implicit agreement fairly inferred from the conduct of

the defendant and others.”) (emphasis added).               We also find that

the district court did not clearly err in attributing more than 1.5

kilograms of crack to Eckles.          See United States v. Fullilove, 388

F.3d 104, 106 (4th Cir. 2004) (stating standard of review).

              Eckles also asserts that the district court erred by

failing to award a mitigating role downward adjustment because she

was involved in the conspiracy for only six months.             Our review of

the record leads us to conclude that the district court did not

clearly err in this regard because Eckles failed to meet her burden

of showing that she was entitled to the downward adjustment.               See

United States v. Kiulin, 360 F.3d 456, 463 (4th Cir. 2004) (stating

standard of review); United States v. Akinkoye, 185 F.3d 192, 202

(4th Cir. 1999) (allocating burden).


                                       - 3 -
          Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -